Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 7-10, filed 12/8/2020, with respect to the below amended claims have been fully considered and are persuasive.  
Election/Restrictions
 Claims 1-2, 4-15 and 17 are allowable. The restriction requirement between , as set forth in the Office action mailed on 3/17/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 9-13 and 15 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Carol Thorstad-Forsyth on March 1-2nd and 8th, 2021.
The application has been amended as follows: 
1.    (examiner’s amendment) An evaluation method for an electronic device provided with an insulating film between a pair of electrode layers, the method comprising:
preparing a sample that has the insulating film;
irradiating the sample with electron beams from a plurality of angles to acquire a plurality of images; and
performing image processing using the plurality of images to reconstruct a stereoscopic image of the sample and generate a cross-sectional image of the sample from the stereoscopic image; 
wherein, between the electrode layers, the sample further has a recording layer formed of a ferromagnetic material and a reference layer formed of a ferromagnetic material; and
wherein the insulating film is a tunnel barrier insulating film provided between the recording layer and the reference layer; and 
wherein the electron beams from the plurality of angles irradiate the sample from directions horizontal to the tunnel barrier insulating film.

14.    (examiner’s amendment) An evaluation apparatus for an electronic device provided with a lower electrode, a reference layer formed of a ferromagnetic material, a tunnel barrier insulating film, a recording layer formed of a ferromagnetic material, an upper electrode, stacked in this order, the apparatus comprising:
an electron source configured to output electron beams to a sample having the tunnel barrier insulating film from a plurality of angles;
an image acquisition unit configured to detect the electron beams transmitted through the sample to acquire a plurality of images; and
; and 
wherein the electron beams from the plurality of angles irradiate the sample from directions horizontal to the tunnel barrier insulating film.

16.    (cancel) 
18.    (cancel). 
Allowable Subject Matter
1.         Claims 1-2, 4-15 and 17 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose an evaluation method for an electronic device provided with an insulating film between a pair of electrode layers, the method comprising:
preparing a sample that has the insulating film;
irradiating the sample with electron beams from a plurality of angles to acquire a plurality of images; and
performing image processing using the plurality of images to reconstruct a stereoscopic image of the sample and generate a cross-sectional image of the sample from the stereoscopic image; 
wherein, between the electrode layers, the sample further has a recording layer formed of a ferromagnetic material and a reference layer formed of a ferromagnetic material; and
wherein the insulating film is a tunnel barrier insulating film provided between the recording layer and the reference layer; and 
wherein the electron beams from the plurality of angles irradiate the sample from directions horizontal to the tunnel barrier insulating film.
 
             Regarding claim 14, the prior art search failed to disclose an evaluation apparatus for an electronic device provided with a lower electrode, a reference layer formed of a ferromagnetic material, a tunnel barrier insulating film, a recording layer formed of a ferromagnetic material, an upper electrode, stacked in this order, the apparatus comprising:
an electron source configured to output electron beams to a sample having the tunnel barrier insulating film from a plurality of angles;
an image acquisition unit configured to detect the electron beams transmitted through the sample to acquire a plurality of images; and
an image processing unit configured to reconstruct a stereoscopic image of the sample from the plurality of images and generates a cross-sectional image of the sample from the stereoscopic image; and 
wherein the electron beams from the plurality of angles irradiate the sample from directions horizontal to the tunnel barrier insulating film.

3.      The prior art search did not disclose or make obvious claim 1, with the elements of: an evaluation method for an electronic device provided with an insulating film between a pair of electrode layers, the method comprising:
wherein, between the electrode layers, the sample further has a recording layer formed of a ferromagnetic material and a reference layer formed of a ferromagnetic material; and
wherein the insulating film is a tunnel barrier insulating film provided between the recording layer and the reference layer; and 
wherein the electron beams from the plurality of angles irradiate the sample from directions horizontal to the tunnel barrier insulating film.


wherein the electron beams from the plurality of angles irradiate the sample from directions horizontal to the tunnel barrier insulating film.

5.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881